This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          No. 31,510

 5 ROBERT SANCHEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline Cooper, Chief Public Defender
13 Nina Lalevic, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1        Defendant appeals his convictions for criminal damage to property of a

 2 household member and related crimes. We issued a calendar notice proposing to

 3 affirm. Defendant has responded with a timely memorandum in opposition. We

 4 affirm.

 5        Initially, we note that Defendant has re-numbered the issues raised. For

 6 purposes of consistency, we will address the issues as designated in the docketing

 7 statement and our calendar notice.

 8        Issue A: Defendant contends that the district court erred in denying his motion

 9 for a mistrial. [MIO 6] We review the district court’s ruling for an abuse of

10 discretion. See State v. Gonzales, 2000-NMSC-028, ¶ 35, 129 N.M. 556, 11 P.3d 131.

11 “An abuse of discretion occurs when the ruling is clearly against the logic and effect

12 of the facts and circumstances of the case. We cannot say the trial court abused its

13 discretion by its ruling unless we can characterize it as clearly untenable or not

14 justified by reason.” State v. Rojo, 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d

15 829 (internal quotation marks and citation omitted).

16        Here, among other charges, Defendant was charged with possession of

17 marijuana. [RP 3] At trial, Defendant challenged the foundation to admit testimony

18 concerning the nature of a green leafy substance recovered from Defendant’s van.

19 [MIO 2-3] The district court sustained Defendant’s objection, but instead of a



                                             2
 1 mistrial, the district court excluded the alleged marijuana and instructed the jury not

 2 to consider any evidence concerning marijuana. [MIO 3]

 3        As we observed in our calendar notice, “‘[t]he overwhelming New Mexico case

 4 law states that the prompt sustaining of the objection and an admonition to disregard

 5 the answer cures any prejudicial effect of inadmissible testimony.’” Gonzales, 2000-

 6 NMSC-028, ¶ 37 (quoting State v. Simonson, 100 N.M. 297, 301, 669 P.2d 1092,

 7 1096 (1983). We also note that the evidence to support the charges in this case was

 8 strong. [DS 2-3] See State v. Trujillo, 2002-NMSC-005, ¶ 45, 131 N.M. 709, 42 P.3d

 9 814 (“Although the statement may have had some prejudicial effect, Defendant has

10 not demonstrated that had this statement not come in, the result of the proceeding

11 would have been different.”). Accordingly, we conclude that the district court did not

12 abuse its discretion in denying the motion for mistrial.

13        Issue B: Defendant continues to challenge the sufficiency of the evidence to

14 support his conviction for criminal damage to property of a household member. [MIO

15 3] A sufficiency of the evidence review involves a two-step process. Initially, the

16 evidence is viewed in the light most favorable to the verdict. Then the appellate court

17 must make a legal determination of “whether the evidence viewed in this manner

18 could justify a finding by any rational trier of fact that each element of the crime

19 charged has been established beyond a reasonable doubt.” State v. Apodaca, 118



                                              3
 1 N.M. 762, 766, 887 P.2d 756, 760 (1994) (internal quotation marks and citations

 2 omitted).

 3        Here, the relevant portion of the jury instruction stated that in order to convict

 4 Defendant of this crime, the evidence had to show that Defendant “intentionally

 5 damaged a fence, real, personal, community or jointly owned property of [Victim].”

 6 [RP 76] Defendant’s specific claim is that the State failed to show that Victim

 7 actually owned the property. [MIO 3-4] The evidence indicated that Defendant went

 8 to Victim’s home, that she closed a metal link gate to prevent Defendant from entering

 9 the driveway, and that he crashed his van through the fence. [MIO 1; DS 2]

10 Defendant argues that there was no evidence that Victim actually owned the home.

11 [MIO 3-4] However, the State put on two witnesses who each stated that they were

12 “at her house” when the incident occurred. [MIO 3-4] We believe that this reference

13 to Victim’s “house” permitted the jury to reasonably infer that Victim was in fact the

14 owner of the property. See State v. Barber, 2004-NMSC-019, ¶ 33, 135 N.M. 621, 92

15 P.3d 633 (stating that we indulge all reasonable inferences from the evidence whether

16 of a circumstantial or direct nature to support the verdict).

17        For the reasons set forth above, we affirm.

18        IT IS SO ORDERED.




                                              4
1
2   MICHAEL D. BUSTAMANTE, Judge




     5
1 WE CONCUR:



2
3 LINDA M. VANZI, Judge



4
5 J. MILES HANISEE, Judge




                            6